Latimer, Judge
(dissenting):
I dissent.
*191A reading of the entire testimony of the doctor, the investigator, and the accused convinces me that the issue of voluntariness was a question of fact, not of law. Counsel for the defense and I are not too far apart in our beliefs, for they concede there is a conflict, albeit, they say, the evidence preponderates heavily in favor of the accused. That conclusion follows naturally when his testimony is accepted as true. However, the court-martial was at liberty to disbelieve him and take the testimony favorable to the Government to support the findings and, when the evidence is viewed in that manner, a different result obtains.
As opposed to the facts laid out in the principal opinion, competent evidence for the government indicates the following: The accused complained of no specific injury when brought to the hospital; the physician only released him after a complete medical examination showed that he was fit for questioning; accused failed to complain to the Criminal Investigations Division agent of any pain during the interrogation; he experienced some touches of nausea, but this condition no doubt could have been caused by a severe “hangover,” a result of the previous night’s debauchery; he was interrogated from 10:00 a.m. until 1:30 or 2:00 p.m., but he was permitted some relief and a lunch was prepared for him which he declined to eat; and while he was released at 2:00 p.m., he did not go back to the hospital until the following day.
Therefore, to reach what I believe to be the correct solution, I merely follow the well-accepted rule that when a disputed question of fact is submitted to the court-martial members under appropriate instructions, their findings should not be reversed on appeal.